DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, 23, 25-30 are pending in this application.  Claims 21, 22 and 24 were previously cancelled.

                                 REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Group I, claims 1-8 and 20, drawn to a method for producing chondrocytes obtained by differentiation induction from stem cells, comprising: 
	i) generating and obtaining embryoid bodies from cord blood mononuclear cell- derived human induced pluripotent stem cells (CBMC-hiPSCs); 
	il) generating and obtaining embryoid body-derived outgrowth cells from the embryoid bodies of step i); and
	ili) culturing the embryoid body-derived outgrowth cells of step ii) to obtain a chondrogenic pellet.
	And the cells produced by the method (claim 20).

	Group II, claims, 9, 10, 11-13, 25, 26, 28-30 drawn to a method for producing chondrocytes obtained by differentiation induction from stem cells and the cells produced, comprising: 

	il) culturing the EBs generated in step i) in a gelatin-coated medium, to obtain outgrowth cells (OG cells);
	iii) transducing the OG cells obtained in step ii) with either or both of a minicircle vector that contains a base sequence encoding BMP2 and a minicircle vector that contains a base sequence encoding TGFB3;
	iv) inducing differentiation of the OG cells transduced in step iii) into chondrocytes; and
	v) obtaining the chondrocytes produced by differentiation induction in step iv) and  claim 10: , drawn to a method for producing chondrocytes obtained by differentiation induction from stem cells and the cells produced (claim 26), comprising:
 	i) culturing iPSCs to generate EBs;
	ii) culturing the EBs generated in step i) in a gelatin-coated medium, to obtain OG cells;
	iii) transducing the OG cells obtained in step ii) with a minicircle vector that contains a base sequence encoding BMP2;
	iv) transducing the OG cells obtained in step ii) with a minicircle vector that contains a base sequence encoding TGFB3;
	v) performing mixed culture of the OG cells transduced in step iii) and the OG cells transduced in step iv), so that the OG cells are induced to differentiate into chondrocytes; and
	vi) obtaining the chondrocytes produced by differentiation induction in step v).

	Group  III claims 14-19 and 27, drawn to a method for producing chondrocytes obtained by differentiation induction from stem cells and the cells produced, comprising:
	i) culturing induced pluripotent stem cells (IPSCs) to obtain embryoid bodies;

	iii) performing centrifugation of the OG cells obtained in step ii) so that the cells are isolated by sizes, and selecting light cells;
	iv) inducing differentiation of the light cells selected in step iii) into chondrocytes; and
	v) obtaining the chondrocytes produced by differentiation induction in step iv).


	Group IV claim 23, drawn to a method for treating a cartilage damage disease, comprising: a step of administering, to an individual having a cartilage damage disease, a pharmaceutically effective amount of the chondrocyte according to claim 20.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I- IV lack unity of invention because even though the inventions of these groups require the technical feature of reprogramming cells into chondrocytes as a cell source for cartilage repair, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Li et al (“Reprogramming of blood cells into induced pluripotent stem cells as a new cell source for cartilage repair,” Stem Cell Research & Therapy (2016) 7:31) (Li).  
Li discloses a method for forming and obtaining cells from embryonic bodies and further obtaining chondrocytes from the embryonic body. See, Abstract, disclosing transforming peripheral blood cells into iPSCs, differentiating the iPSCs into embryoid bodies, followed by chondrogenic induction for 21 days. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632